
	

114 HR 5469 : To require the Secretary of the Treasury to direct the United States Executive Director at the International Monetary Fund to support the capacity of the International Monetary Fund to prevent money laundering and financing of terrorism.
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5469
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To require the Secretary of the Treasury to direct the United States Executive Director at the
			 International Monetary Fund to support the capacity of the International
			 Monetary Fund to prevent money laundering and financing of terrorism.
	
	
		1.Support for capacity of the International Monetary Fund to prevent money laundering and financing
			 of terrorism
 (a)In generalTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p through 262p–12) is amended by adding at the end the following:
				
					1629.Support for capacity of the International Monetary Fund to prevent money laundering and financing
 of terrorismThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to support the use of the administrative budget of the Fund for technical assistance that strengthens the capacity of Fund members to prevent money laundering and the financing of terrorism..
 (b)Report to the CongressWithin 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall report to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate on—
 (1)the activities of the Fund in the most recently completed fiscal year to provide technical assistance that strengthens the capacity of Fund members to prevent money laundering and the financing of terrorism, and the effectiveness of the assistance; and
 (2)the efficacy of efforts by the United States to achieve the policy goal described in this section and any further actions that need to be taken to implement this goal.
				
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
